Exhibit 10.54
 

 [image1.jpg]
18872 MacArthur Blvd., Suite 200
Irvine, CA 92612-1400
Phone: (949) 225-4500
www.autobytel.com
 
Glenn E. Fuller
 Executive Vice President, Chief Legal and Administrative
Officer and Secretary
DIRECT LINE: 949.862.1392
FACSIMILE: 949.797.0484
glennf@autobytel.com


 
February 23, 2016


Jose Vargas 
[Personal Residence Address Redacted]


Re: Changes in Terms of Employment




Dear Jose:


As you are aware, effective as of October 1, 2015, Autobytel Inc., a Delaware
corporation (“Company”) acquired AutoWeb Inc., a Delaware corporation
(“AutoWeb”). You were previously employed by AutoWeb and in connection with the
acquisition your employment transferred to Company.


Company has decided to offer to you various changes to your compensation as set
forth on the Exhibit A attached hereto (“Offer Letter Schedule”). This letter
confirms the terms and conditions upon which Company is offering you the
foregoing changes to your compensation. Note that this offer and the foregoing
changes to your compensation are contingent upon your acceptance of this letter
and satisfaction of the various conditions and requirements that must be
completed prior to these changes becoming effective, which conditions and
requirements are set forth below.


1.           Employment.


(a)           Upon this offer letter and the changes to your compensation
becoming effective, (“Offer Effective Date”), the Company will employ you in the
capacity set forth in the Offer Letter Schedule. In such capacity, you will
report to such person or persons as may be designated by the Company from time
to time.


(b)           Your employment is at will and not for a specified term and may be
terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this offer
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.


2.           Compensation, Benefits and Expenses.  As compensation for the
services to be rendered by you pursuant to this agreement, you will receive the
payments and be entitled to participate in the benefits set forth below, subject
to the terms and conditions set forth below or in such payment or benefit plans
or arrangements.  If at any time a conflict between anything in this letter and
the applicable benefit plan arises, the terms of the benefit plan
controls.  Your compensation and benefits shall be paid or made available in
accordance with the Company’s normal payroll and other practices and policies of
the Company.


(a)           The Company hereby agrees to pay you a base salary as set forth on
the Offer Letter Schedule. Your base salary is subject to adjustment from time
to time by the Company in the Company’s sole discretion.


 
-1-

--------------------------------------------------------------------------------

 
Jose Vargas
Offer Letter
 Page 2

(b)           You shall be eligible to participate in annual incentive
compensation plans, if any, that may be adopted by the Company from time to time
and that are afforded generally to persons employed by the Company at your
employment level and position, geographic location and applicable department or
operations within the Company (subject to the terms and conditions of any such
annual incentive compensation plans). Should such an annual incentive
compensation plan be adopted for any annual period, your target annual incentive
compensation opportunity will be as established by the Company in its sole
discretion for each annual period, which may be up to a percentage set forth on
the Offer Letter Schedule of your annualized rate (i.e., 24 X Semi-monthly Rate)
based on achievement of objectives specified by the Company each annual
incentive compensation period (which may include Company-wide performance
objectives; divisional, department or operations performance objectives and/or
individual performance objectives, allocated between and among such performance
objectives as the Company may determine) and subject to adjustment by the
Company based on the Company’s evaluation and review of your overall individual
job performance in the sole discretion of the Company. Specific annual incentive
compensation plan details, target incentive compensation opportunity and
objectives for each annual compensation plan period will be established each
year. Awards under annual incentive plans may be prorated by the Company in its
discretion for a variety of factors, including time employed by the Company
during the year, adjustments in base compensation or target award percentage
changes during the year, and unpaid time off.  You understand that the Company’s
annual incentive compensation plans, their structure and components, specific
target incentive compensation opportunities and objectives, the achievement of
objectives and the determination of actual awards and payouts, if any,
thereunder are subject to the sole discretion of the Company.  Awards, if any,
under any annual incentive compensation plan shall only be earned by you, and
payable to you, if you remain actively employed by the Company through the date
on which award payouts are made by the Company under the applicable annual
incentive compensation plan.  You will not earn any such award if your
employment ends for any reason prior to that date.


(c)           You shall be entitled to participate in such ordinary and
customary benefits plans afforded generally to persons employed by the Company
at your employment position and level and geographic location (subject to the
terms and conditions of such benefit plans, your enrollment in the plans and
making of any required employee contributions required for your participation in
such benefits, your ability to qualify for and satisfy the requirements of such
benefits plans).  You will accrue vacation under the Company’s vacation accrual
policy at the rate set forth on the Offer Letter Schedule. Accrual of vacation
is subject to a limitation on accrual as set forth in the Company’s vacation
accrual policy.


(d)           You are solely responsible for the payment of any tax liability
that may result from any compensation, payments or benefits that you receive
from the Company. The Company shall have the right to deduct or withhold from
the compensation due to you hereunder any and all sums required by applicable
federal, state, local or other laws, rules or regulations, including, without
limitation federal and state income taxes, social security or FICA taxes, and
state unemployment taxes, now applicable or that may be enacted and become
applicable during your employment by the Company.


(e)           Upon termination of your employment by either party, whether with
or without cause, you will be entitled to receive only that portion of your
compensation, benefits, reimbursable expenses and other payments and benefits
required by applicable law or by the Company’s compensation or benefit plans,
policies or agreements in which you participate and pursuant to which you are
entitled to receive the compensation or benefits thereunder under the
circumstances of and at the time of such termination (subject to and payable in
accordance with the terms and conditions of such plans, policies or agreements).

 
3.           Conditions and Requirements To Effectiveness of Offer. This offer
and the changes in your employment status and compensation is contingent upon
various conditions and requirements that must be completed prior to the changes
in your employment status and compensation becoming effective. These conditions
and requirements include, among other things, the following:

 
-2-

--------------------------------------------------------------------------------

 
Jose Vargas
Offer Letter
  Page 3

       (i)                      Your acceptance, execution and delivery of this
offer letter together with the Company’s Employee Confidentiality Agreement and
Mutual Agreement to Arbitrate, the forms of which accompany this offer letter
and which are hereby incorporated herein by reference. Please sign this offer
letter and these other documents and return the signed original documents to
Joselyn Chamochumbi in the Company’s Human Resources Department.
 
       (ii)                    Your execution and delivery of your
acknowledgment and agreement to the Company’s Employee Handbook and the various
policies included therein, Securities Trading Policy, Code of Conduct and
Ethics. Upon your acceptance of this offer letter, you will be provided
instructions how to access online, sign and return these documents.


The documents referenced in Sections 3(i) and (ii) above are referred to herein
as the “Standard Employee Documents.”


4.           Amendments and Waivers.  This agreement may be amended, modified,
superseded, or cancelled, and the terms and conditions hereof may be waived,
only by a written instrument signed by the parties hereto or, in the case of a
waiver, by the party waiving compliance. In the case of Company, any of the
foregoing shall not be effective unless executed by the Company’s Chief Legal
Officer. No delay on the part of any party in exercising any right, power, or
privilege hereunder will operate as a waiver thereof, nor will any waiver on the
part of any party of any right hereunder, nor any single or partial exercise of
any rights hereunder, preclude any other or further exercise thereof or the
exercise of any other right hereunder.


5.           Notices.  Any notice required or permitted under this agreement
will be considered to be effective in the case of (i) certified mail, when sent
postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the mail; (ii) by courier or
messenger service, upon receipt by recipient as indicated on the courier's
receipt; or (iii) upon receipt of an Electronic Transmission by the party that
is the intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for you are
set forth on the signature page to this agreement and for the Company as set
forth in the letterhead above and may be changed from time to time by notice
from the changing party to the other party pursuant to the provisions of this
Section 5. For purposes of this Section 5, "Electronic Transmission” means a
communication (i) delivered by facsimile, telecommunication or electronic mail
when directed to the facsimile number of record or electronic mail address of
record, respectively, which the intended recipient has provided to the other
party for sending notices pursuant to this Agreement and (ii) that creates a
record of delivery and receipt that is capable of retention, retrieval, and
review, and that may thereafter be rendered into clearly legible tangible form.


6.           Choice of Law.  This agreement, its construction and the
determination of any rights, duties or remedies of the parties arising out of or
relating to this agreement will be governed by, enforced under and construed in
accordance with the laws of the State of Florida, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws of such
state.


7.           Severability.  Each term, covenant, condition, or provision of this
agreement will be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision will be deemed to be invalid or
unenforceable, the arbitrator or court finding such invalidity or
unenforceability will modify or reform this agreement to give as much effect as
possible to the terms and provisions of this agreement.  Any term or provision
which cannot be so modified or reformed will be deleted and the remaining terms
and provisions will continue in full force and effect.

 
-3-

--------------------------------------------------------------------------------

 
Jose Vargas
Offer Letter
  Page 4

     8.           Interpretation.  Every provision of this agreement is the
result of full negotiations between the parties, both of whom have either been
represented by counsel throughout or otherwise been given an opportunity to seek
the aid of counsel. No provision of this agreement shall be construed in favor
of or against any of the parties hereto by reason of the extent to which any
such party or its counsel participated in the drafting thereof. Captions and
headings of sections contained in this agreement are for convenience only and
shall not control the meaning, effect, or construction of this agreement. Time
periods used in this Agreement shall mean calendar periods unless otherwise
expressly indicated.


9.           Entire Agreement.  This Agreement, together with the Standard
Employee Documents, is intended to be the final, complete and exclusive
agreement between the parties relating to the employment of you by the Company
and all prior or contemporaneous understandings, representations and statements,
oral or written, are merged herein.  No modification, waiver, amendment,
discharge or change of this agreement shall be valid unless the same is in
writing and signed by the party against which the enforcement thereof is or may
be sought.


10.         Counterparts; Facsimile or PDF Signature.  This agreement may be
executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument. This
agreement may be executed by facsimile or PDF signature by either party and such
signature shall be deemed binding for all purposes hereof, without delivery of
an original signature being thereafter required.

 
-4-

--------------------------------------------------------------------------------

 
Jose Vargas
Offer Letter
  Page 5

This offer shall expire seven (7) calendar days from the date of this offer
letter. Should you wish to accept this offer and its terms and conditions,
please confirm your understanding of, agreement to, and acceptance of the
foregoing by signing and returning to the undersigned the duplicate copy of this
offer letter enclosed herewith..


 

   
AUTOBYTEL INC.
 
 
By: /s/ Glenn E. Fuller
Glenn E. Fuller
Executive Vice President, Chief Legal and Administrative Officer and Secretary
       

 
Accepted and Agreed
as of the date
first written above:


/s/ Jose Vargas
Jose Vargas
[Personal Residence Address Redacted]

 
-5-

--------------------------------------------------------------------------------

 
Jose Vargas
Offer Letter
  Page 6

Exhibit A
Offer Letter Schedule

 
Employment Capacity/Title:  Chief Revenue Officer


Offer Effective Date: January 1, 2016


Base Salary:  Semi-monthly Rate of Nine Hundred Eighty Three Dollars and Thirty
Four Cents ($983.34), which equates to an annualized rate of approximately
Twenty Three Thousand Six Hundred Dollars ($23,600)


Vacation Accrual Rate: Vacation accrues at a rate equal to two weeks (80 hours
for full-time employees) per year (3.34 hours per pay period).
 




\s\ JV                                                                                               
\s\ GEF
Employee
Initials                                                                         
 Company Initials


 
-6-

--------------------------------------------------------------------------------

 
 
Employee Confidentiality Agreement


This Employee Confidentiality Agreement (“Agreement”) is entered into effective
as of January 1, 2016 (“Effective Date”), between Autobytel Inc. and its
affiliated companies, (“Company”), and Jose Vargas (“Employee”).


In consideration of Employee’s employment and the compensation paid to Employee,
Employee hereby acknowledges and agrees with Company as follows:


1.           Definitions.  As used in this Agreement, the following terms have
the following definitions:


 
a.
“Clients” means any person or entity for whom Company performs services, to whom
Company sells or licenses products, or from whom Company, Employee, or both
obtain information.



 
b.
“Confidential Information” means proprietary techniques and confidential
information that Company has or will maintain, develop, compile, or own, or that
Company receives under conditions of confidentiality.  Confidential Information
includes not only information disclosed by Company (including its employees,
agents, and independent contractors) or its Clients to Employee in the course of
employment, but also information (including Inventions) developed or learned by
Employee during the course of employment with Company.  Confidential Information
is to be broadly defined and includes (i) all information that has or could have
commercial value or other utility in the business in which Company or Clients
are engaged or in which they contemplate engaging, and (ii) all information
that, if disclosed without authorization, could be detrimental to the interest
of Company or Clients, whether or not such information is identified as
Confidential Information by Company or Clients or any other information
protected by the California Uniform Trade Secrets Act, Cal. Civ. Code § 3426 et
seq or by the equivalent laws of the state in which Employee’s primary work
location is located (“Employee’s Primary Work Location State”).  By way of
example and without limitation, Confidential Information includes all
information on teaching techniques, processes, formulas, trade secrets,
Inventions, discoveries, improvements, research or development test results,
specifications, data, know-how, formats, marketing plans, business plans,
strategies, forecasts, unpublished financial information, budgets, projections,
pricing, and customer and/or supplier identities, characteristics, preferences
and agreements.



 
c.
“Inventions” means discoveries, developments, designs, ideas, improvements,
inventions, formulas, processes, techniques, graphics, computer software,
know-how, and data (whether or not patentable or registerable under copyright or
similar statutes) made, conceived, reduced to practice, or learned by Employee
(either alone or jointly with others) during the period of employment, that (i)
are related to or useful in the business of Company, (ii) result from any work
performed by Employee for Company, or (iii) result from the use of premises
owned, leased, or otherwise used or acquired by Company.



 
2.
Protection of Company’s Confidential Information.



 
a.
At all times during and after Employee’s employment, Employee will hold in
trust, keep confidential, not make use of, and not disclose or reveal to any
third party any Confidential Information, except in the course of Employee’s
employment with Company and for the benefit of Company.  Employee will not cause
the transmission, removal, or transport of Confidential Information or
Inventions from Company’s principal place of business at 18872 MacArthur
Boulevard, Second Floor, Irvine, California, Employee’s Primary Work Location,
or such other place of business specified by Company, without the prior written
approval of Company’s Chief Legal Officer (“CLO”).

 
 
-7-

--------------------------------------------------------------------------------

 

 
b.
Employee acknowledges that the unauthorized use or disclosure of Confidential
Information may be highly prejudicial to the interests of Company or its
Clients, an invasion of privacy, or an improper disclosure of trade secrets.



 
c.
If Employee desires to publish the results of Employee’s work for Company
through literature or speeches, Employee must submit such literature or speeches
to the CLO at least sixty (60) days before dissemination of such
information.  Employee will not publish, disclose, or otherwise disseminate such
information without the prior written approval of the CLO.  Whenever the
approval, designation, specification, or other act of the CLO is required under
this Agreement, the CLO may, by written designation, authorize an agent of
Company to perform such act.



 
3.
Non-Solicitation.



 
a.
Employee acknowledges and agrees that: (i) the Company is engaged in business
throughout the United States ("Restricted Area") and online and, therefore, the
Company competes with businesses that could be located anywhere within the
Restricted Area; (ii) Company has required Employee to make the covenants set
forth herein as a condition to Employee's initial employment or continuing
employment of Employee with Company; and (iii) the provisions of this Agreement
are reasonable and necessary to protect and preserve Company's legitimate
business interests in, without limitation, its Confidential Information,
customer relationships, trade name and the goodwill associated therewith.



 
b.
Employee agrees that during Employee’s employment Employee shall not directly or
indirectly engage in or prepare to engage in, or be employed by, any business
that is engaging in or preparing to engage in any aspect of Company's business
anywhere in the Restricted Area. The prohibitions contained in this Section
shall extend to (i) activities undertaken by Employee directly on Employee's own
behalf, and to (ii) activities undertaken by Employee indirectly through any
individual, corporation or entity which undertakes such prohibited activities
with Employee's assistance and in or with respect to which Employee is an owner,
officer, director, trustee, shareholder, creditor, employee, agent, partner or
consultant or participates in some other capacity.



 
c.
Except with the prior written consent of the CLO, Employee will not, directly or
indirectly, during the period of employment with Company and for a period of one
(1) year thereafter, contact, solicit, contract with, or accept business from,
for or on behalf of a same, similar or competitive business as the Company, any
entity or individual which (i) was or has been a customer of the Company within
two (2) years prior to the cessation of Employee’s employment with the Company,
or (ii) was or is a prospective customer of the Company with which Employee had
business-related communications within two years prior to the cessation of
Employee’s employment with the Company.



 
d.
For a period of one (1) year immediately after termination of Employee’s
employment with Company, Employee will not solicit any employee of the Company
to leave Company’s employ or induce a consultant to sever the consultant’s
relationship with Company

 
 
-8-

--------------------------------------------------------------------------------

 

 
4.
Prior Knowledge and Prior Relationships.



 
a.
Except as disclosed in Exhibit A, Employee has no knowledge of any of the
Confidential Information other than information Employee has learned from
Company.



 
b.
Employee has disclosed in Exhibit A a complete list of all Inventions that are
proprietary to Employee and that Employee wants to exclude from the application
of this Agreement.  Company will receive and hold all such disclosures in
confidence.



 
c.
Employee has no agreements, relationships, or commitments to any other person or
entity that conflict with or would prevent Employee from performing any of
Employee’s obligations to Company under this Agreement.



 
d.
Employee will not disclose to Company, use, or induce Company to use any
proprietary information or trade secrets of others.  Employee represents and
warrants that, prior to commencing employment with Company, Employee has
returned all property and confidential information belonging to all others,
including former employers.



5.           Assignment of Employee Inventions.


 
a.
Employee will promptly disclose in writing to Company all Inventions.



 
b.
All Inventions belong to and are the sole property of Company and will be
Inventions of Company subject to this Agreement.  Employee assigns and agrees to
assign to Company all right, title, and interest in the United States and all
other countries of the world that Employee may have or may acquire in and to all
Inventions.  Employee shall sign and deliver to Company (during and after
employment) any other documents that Company considers desirable to provide
evidence of (i) the assignment of all rights of Employee, if any, in any
Inventions and (ii) Company’s ownership of such Inventions.



 
c.
To the extent that any of the Inventions is capable of protection by copyright:



 
i.
if the Invention falls within the scope of subsection (ii) of the definition
of  “work made for hire” in Section 101 of the U.S. Copyright Act, Employee
acknowledges that it is work made for hire, or



 
ii.
to the extent that the Invention may not be a work made for hire, Employee
hereby assigns and agrees to assign to Company all rights in the Invention in
the United States and all other countries of the world.



 
d.
Any provision in this Agreement requiring Employee to assign rights to an
invention does not apply to any Invention that qualifies under California Labor
Code § 2870, which is reprinted in its entirety in Exhibit B unless the laws of
the Employee’s Primary Work Location  State allow for such assignment of rights,
in which case the applicable law of the Employee’s Primary Work Location State
shall govern.  Execution of this Agreement constitutes Employee’s
acknowledgement of receipt of notification of this paragraph, including Exhibit
B, and the limitations on Employee’s assignment of Inventions.

 
 
-9-

--------------------------------------------------------------------------------

 

 
e.
Employee agrees to execute any documents and provide such other assistance at
any time as reasonably required by Company in connection with the registration,
assignment, application, prosecution, obtaining, securing, or prosecuting of
copyright, trademark, patent or other protection for any Invention, or other
perfection of Company=s ownership of the Inventions and proceedings related
thereto, all at Company’s expense but without consideration to Employee in
excess of Employee’s salary or wages.  If Company requires any assistance after
termination of Employee’s employment, Employee will be compensated for time
actually spent in providing that assistance at an hourly rate equivalent to
Employee’s salary or wages during the last period of employment with Company.



 
f.
If Company is unable to secure Employee’s signature on any document necessary to
apply for, prosecute, obtain, or enforce any patent, copyright, or other right
or protection relating to any Invention, whether due to Employee’s mental or
physical incapacity or any other cause, Employee hereby irrevocably designates
and appoints Company and each of its duly authorized officers and agents as
Employee’s agent and attorney-in-fact, to act for and in Employee’s behalf to
execute and file any such document and to do all other lawfully permitted acts
to further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights or protections, with the same force and effect as if executed and
delivered by Employee.



6.           Termination of Employment.


 
a.
If Employee’s employment with Company is terminated for any reason, Employee
shall promptly and without request (i) inform Company of and deliver to Company
all documents and data pertaining to Employee’s employment and the Confidential
Information and Inventions, whether prepared by Employee or otherwise coming
into Employee’s possession or control; and (ii) sign the Termination Certificate
in Exhibit C.  Employee shall not retain any written or other tangible material
containing any information concerning or disclosing any Confidential Information
or Inventions.



 
b.
If Employee’s employment with Company is terminated for any reason, Employee
will protect the value of the Confidential Information and Inventions and will
prevent their misappropriation or disclosure.  Employee will not disclose or use
any Confidential Information or Inventions for Employee’s benefit or the benefit
of any third party, or to the detriment of Company or its Clients.



 
c.
Employee recognizes that the unauthorized taking of Company’s trade secrets may
be a crime under California Penal Code § 499c, punishable by imprisonment for a
time not exceeding one (1) year, by a fine not exceeding Five Thousand Dollars
($5,000.00), or both.  Employee further recognizes that such unauthorized taking
of Company’s trade secrets could also result in civil liability under the
California Uniform Trade Secrets Act (Civil Code §§ 3426-3426.11), and that
willful misappropriation may result in an award against Employee for triple the
amount of Company’s damages and Company’s attorney fees in collecting such
damages.  The laws of the Employee’s Primary Work Location State may provide for
similar penalties.

 
 
-10-

--------------------------------------------------------------------------------

 

7.           Specific Performance.


 
a.
Because Employee’s breach or threatened breach of this Agreement will or is
likely to cause Company irreparable harm for which money damages would be
inadequate to compensate Company, the Company will be entitled to file a lawsuit
seeking injunction relief and other equitable remedies to enforce this Agreement
without the necessity of posting a bond, in addition to damages and other
available remedies.



 
b.
Employee acknowledges and agrees that the protections set forth in this
Agreement are a material condition to employment with and compensation by
Company.



8.           Cooperation in Proceedings  Employee agrees to assist and cooperate
(including, but not limited to, providing information to the Company and/or
testifying in a proceeding) in the investigation and handling of any internal
investigation, legislative matter, or actual or threatened court action,
arbitration, administrative proceeding, or other claim involving any matter that
arose during the period of Employee’s employment.  Employee shall be reimbursed
for reasonable expenses actually incurred in the course of rendering such
assistance and cooperation.  Employee’s agreement to assist and cooperate shall
not affect in any way the content of information or testimony provided by
Employee.
 
9.           Notices.  Any notice, report, or statement required or permitted
under this Agreement will be considered to be given or transmitted when sent by
certified mail, postage prepaid, addressed to the party for whom it is intended
at its address of record; by facsimile, which notice will be effective on
computer confirmation of receipt; or by courier or messenger service, which
notice will be effective on receipt by recipient as indicated on the courier’s
receipt.  The record addresses of the parties are as follows:


Company:
Autobytel Inc.
18872 MacArthur Boulevard, Suite 200
Irvine, California 92612-1400
Telephone: (949) 225-4500
Facsimile: (949) 862-1323
Attention: Chief Legal Officer
 

Employee:
Jose Vargas
[Personal Residence Address Redacted]







 
10.           At-Will Employment. Employee acknowledges that this Agreement is
not to be construed as a contract of continued employment between Employee and
Company.  Unless Employee has an express written individual employment agreement
with Company signed by the CLO that explicitly states that the employment
relationship is other than at will, Employee’s employment is “at-will,” and
either Company or Employee may terminate the employment relationship at any time
for any or no reason without cause or notice.


11.           Amendment.  This Agreement may be supplemented, amended, or
modified only by the mutual agreement of the parties.  No supplement, amendment,
or modification of this Agreement will be binding unless it is in writing and
signed by both parties. In the case of Company, any of the foregoing shall not
be effective unless executed by the Company’s Chief Legal Officer.


12.           Exhibits.  The following agreements and exhibits constitute a part
of this Agreement and are incorporated into this Agreement by this reference.


Exhibit A - Prior Knowledge and Inventions


Exhibit B - Company’s Written Notification to Employee of Labor Code § 2870


Exhibit C - Termination Certificate

 
-11-

--------------------------------------------------------------------------------

 

If any inconsistency exists or arises between a provision of this Agreement and
a provision of any exhibit, the provisions of this Agreement will prevail.


13.           No Waiver.  No waiver of a breach, failure of any condition, or
any rights or remedy contained in or granted by this Agreement will be effective
unless it is in writing and signed by the party waiving the breach, failure,
right, or remedy.  No waiver of any breach, failure, right, or remedy will be
deemed a waiver of any other breach, failure, right, or remedy, whether or not
similar, nor will any waiver constitute a continuing waiver unless the writing
so specifies.


14.           Attorneys Fees.  In any litigation, arbitration, or other
proceeding by which one party either seeks to enforce its rights under this
Agreement (whether in contract, tort, or both) or seeks a declaration of any
rights or obligations under this Agreement, the prevailing party shall be
entitled to recover from the non-prevailing party reasonable attorney fees,
together with any costs and expenses, to resolve the dispute and to enforce the
final judgment.  For purposes of this provision “prevailing party” refers to the
one party who is successful in enforcing its rights under this Agreement or who
is granted a declaratory judgment in its favor.  If more than one party is
successful in enforcing rights under this provision in the same action, each
party shall bear its own fees.


15.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida without giving effect to such
State’s choice of law rules.  This Agreement is deemed to be entered into
entirely in the State of
Florida.  This Agreement shall not be strictly construed for or against either
party.


16.           Severability.  Any provision of this Agreement that in any way
contravenes the law of any state or country in which this Agreement is effective
will, in that state or country, to the extent the law is contravened, be
considered separable and inapplicable and will not affect any other provision or
provisions of this Agreement.


17.           Arbitration.  Any controversy or claim arising out of, or related
to, this Agreement, or the breach thereof, shall be governed by the terms of
that certain Mutual Agreement to Arbitrate dated as of the Effective Date
between Company and Employee, which is incorporated herein by reference.


18.           Binding Effect.  This Agreement will inure to the benefit of and
be binding on the successors and assigns of Company and Employee.


19.           Integration.  This Agreement, and all other agreements and
exhibits referred to in this Agreement constitutes the final, complete, and
exclusive statement of the terms of this Agreement between the parties
pertaining to the subject matter of this Agreement and supersedes all prior and
contemporaneous oral and written understandings or agreements of the
parties.  No party has been induced to enter into this Agreement by, nor is any
party relying on, any representation or warranty outside those expressly set
forth in this Agreement.


CAUTION: THIS AGREEMENT AFFECTS YOUR RIGHTS TO INVENTIONS YOU MAKE DURING YOUR
EMPLOYMENT AND RESTRICTS YOUR RIGHT TO DISCLOSE OR USE COMPANY’S CONFIDENTIAL
INFORMATION DURING OR AFTER YOUR EMPLOYMENT.


EMPLOYEE HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS ITS TERMS.  EMPLOYEE
HAS COMPLETELY FILLED OUT EXHIBIT A AND HAS RECEIVED A COPY OF EXHIBIT B, WHICH
IS THE WRITTEN NOTIFICATION TO EMPLOYEE CONTAINING CALIFORNIA LABOR CODE § 2870.

 
-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.




 
Company:
 
AUTOBYTEL INC.
 
 
  By:
/s/ Glenn E. Fuller
Glenn E. Fuller
Executive Vice President, Chief Legal and Administrative Officer and Secretary













 
Employee:   /s/ Jose Vargas
                     Jose Vargas
 









 

 
-13-

--------------------------------------------------------------------------------

 

Exhibit A


Prior Knowledge and Inventions



1.           I acknowledge that I know nothing about the Confidential
Information and Inventions other than the following information that has been
disclosed to me by Company or its Clients (if none, so state):[Specify]:








2.           I acknowledge that I have not conceived, made, or reduced to
practice (alone or jointly with others) any Inventions other than the following,
which are excluded from application of this Agreement (if none, so
state):[Specify generally to avoid disclosure of another’s  confidential
information]:








3.           I acknowledge that I have no other current or prior agreements,
relationships, or commitments that conflict with this Agreement or with my
relationship with Company other than the following (if none, so state):
[Specify]:


 






Dated:  2/23/2016            Name: /s/ Jose Vargas 
(Signature)



 



 
-14-

--------------------------------------------------------------------------------

 


Exhibit B
 
Company’s Written Notification to Employee of
labor code § 2870




In accordance with California Labor Code, § 2870, you are hereby notified that
your Employee Confidentiality Agreement does not require you to assign to
Company any Invention for which no equipment, supplies, facility, or trade
secret information of Company was used and that was developed entirely on your
own time, and does not relate to the business of Company or to Company’s actual
or demonstrably anticipated research or development, or does not result from any
work performed by you for Company.


The following is the text of California Labor Code, § 2870:


“(a) Any provision in an employment agreement which provides
that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own
time without using the employer’s equipment, supplies, or trade
secret information except for inventions that either:


(1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business,
or actual or demonstrably anticipated research or
development of the employer; or


(2) Result from any work performed by the employee
for the employer.


(b) To the extent a provision in an employment agreement purports
to require an employee to assign an invention otherwise excluded
from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.”


I hereby acknowledge receipt of this written notification.










Dated: 2/23/16             Name: /s/ Jose Vargas
(Signature)

 

 
-15-

--------------------------------------------------------------------------------

 


Exhibit C


Termination Certificate


I hereby certify that I have complied with and will continue to comply with all
the terms of the Employee Confidentiality Agreement of January 1, 2016,
(“Agreement”), which I signed, including the prompt reporting of all Inventions
conceived or made by me that are covered by the Agreement.  All capitalized
terms used but not defined in this certificate will have the meanings ascribed
to them in the Agreement.


I further certify that I do not have in my possession, nor have I failed to
return, any Confidential Information or copies of such information, or other
documents or materials, equipment, or other property belonging to Company or its
Clients.


I agree that, in compliance with the Agreement, I will preserve as confidential
and not use any Confidential Information, Inventions, or other information that
has or could have commercial value or other utility in the business in which
Company or its Clients are engaged or in which they contemplate engaging.  I
will not participate in the unauthorized disclosure of information that could be
detrimental to the interests of Company or its Clients, whether or not such
information is identified as Confidential Information by Company or its Clients.


On termination of my employment with Company, I will be employed by
____________________________ [name of new employer] in its
________________________ [specify] Division and will be working in connection
with the following projects: [Generally describe projects]:


 






Dated:                                                                             Name:
_______________________________
                                                                                                                           
(Signature)­



 
-16-

--------------------------------------------------------------------------------

 

MUTUAL AGREEMENT TO ARBITRATE




1.           Parties:  The parties to this Mutual Agreement to Arbitrate
(“Agreement”) are Autobytel Inc. and the individual whose name appears below
(“you” or “your”).


2.           Agreement to Arbitrate:  In an effort to resolve any legal disputes
in an efficient and fair way, each party, in consideration of the promises made
by the other, agrees that any dispute between them that is within the scope of
this Agreement shall be submitted for resolution through final and binding
arbitration instead of through trial by court or jury.  The arbitration shall be
conducted before a single, neutral arbitrator in Orange County, California, and
in accordance with the JAMS Employment Arbitration Rules (the “Rules”) then in
effect, except that if those Rules conflict with this Agreement, then this
Agreement controls.  (A copy of such Rules may be obtained from Autobytel’s
Human Resources Department or on-line at
www.jamsadr.com/rules-employment-arbitration.)  You acknowledge that you have
read and reviewed the Rules to the extent you so desired before signing this
Agreement.  The arbitration shall be administered by JAMS.


3.           Scope Of Agreement:  To the fullest extent allowed by law, this
Agreement covers any dispute involving you and Autobytel that could otherwise be
brought in court, including, without limitation, any claim related to your
employment by Autobytel or the termination of that employment, whether that
claim is based on contract, tort,  statute, ordinance, regulation, common law or
otherwise.  Examples of disputes covered by this Agreement are claims for breach
of contract, breach of the covenant of good faith and fair dealing, wrongful
termination in violation of public policy, retaliation, discrimination (because
of race, color, sex, national origin, ancestry, religion, age, disability,
medical condition, marital status, sexual orientation, or any other protected
status as set forth in federal and state anti-discrimination laws, unlawful
harassment, denial of leave, intentional and/or negligent infliction of
emotional distress, fraud and deceit, negligent misrepresentation, libel,
slander, invasion of privacy, assault, battery, false imprisonment, conversion,
interference with contract or prospective economic advantage, malicious
prosecution, abuse of process, and breach of fiduciary duty.  Additional
non-exhaustive examples include claims to enforce rights to employee retirement
or welfare benefits and claims for unpaid wages.  This Agreement also applies to
any claim that Autobytel has against you that could otherwise be brought in
court, including claims for misappropriation of Autobytel property, disclosure
of trade secrets, interference with contract, trade libel, gross negligence,
willful misconduct, or any other claim for alleged wrongful conduct or breach of
the duty of loyalty.


4.           Disputes With  Parties Related to Autobytel:  Without limiting the
breadth of the foregoing, this Agreement covers any claim between you and any
other person, employee or entity affiliated with Autobytel, including benefit
plans and the entities that administer them that could otherwise be brought in
court.


5.           Claims Not Covered:  This Agreement does not cover (a) any claim
for worker’s compensation benefits, (b) a judicial action by either party for a
temporary restraining order or a preliminary injunction to preserve the status
quo pending arbitration, (c) a charge or complaint with an administrative agency
that alleges employment discrimination or failure to pay wages or other
violations of employment laws or that seeks unemployment compensation, (d)
claims arising under the National Labor Relations Act, (e) any report to a law
enforcement agency, (f) or any other claim where mandatory arbitration is
prohibited by law.


6.           Initiation of Arbitration:  The aggrieved party must file a written
demand for arbitration with JAMS within the applicable statute of limitations.


7.           Selection Of Arbitrator:  The single arbitrator shall be selected
by the parties in accordance with the Rules.  By this Agreement neither party
waives the right to seek disqualification of the arbitrator.  If a party seeks
disqualification due to a potential conflict of interest, then JAMS shall make
the decision as to whether the arbitrator is disqualified, subject to any
statutory judicial review authorized by law.


8.           Expenses and Fees of Arbitration:  If Autobytel initiates the
arbitration, then it shall pay the full administrative fees charged by JAMS.  If
you initiate the arbitration, then you shall pay JAMS an amount equal to the
filing fee for initiating a lawsuit in court, and Autobytel shall pay the
remainder of the administrative fees charged by JAMS.  The fees and expenses of
the arbitrator shall be paid completely by Autobytel.

 
-17-

--------------------------------------------------------------------------------

 

9.           Authority Of The Arbitrator:  The court, not the arbitrator, shall
have the power to rule on the arbitrator’s jurisdiction, including any
objections with respect to the existence, scope or validity of this
Agreement.  Claims shall be brought in the parties’ individual capacities, and
not as a plaintiff or class member in any purported class or representative
proceeding.  The arbitrator may not consolidate more than one party’s claims,
and may not otherwise preside over any form of representative or class
proceeding.  The arbitrator shall follow the substantive law applicable and may
award any remedy authorized by law, including costs and attorney’s fees that are
authorized by statute.


10.           Procedures For Arbitration:  The procedures to be followed are
those set forth in the Rules, except to the extent that those rules contradict
this Agreement.  The arbitrator’s award shall contain written findings of fact
and conclusions of law sufficient to explain the arbitrator’s decision with
respect to the matters at issue.  A court of competent jurisdiction may enter
judgment upon the award, either by (i) confirming the award, or (ii) vacating,
modifying, or correcting the award (a) on any ground referred to in the Federal
Arbitration Act, (b) where the findings of fact are not supported by substantial
evidence, or (c) where the conclusions of law are erroneous.  If this provision
of the Agreement providing for review of the arbitration award is adjudged to be
void or otherwise unenforceable, in whole or in part, then the void or otherwise
unenforceable provision shall be deemed to be stricken from this Agreement and
that adjudication shall not affect the validity of the remainder of the
Agreement.


11.           Discovery:  In any arbitration, the parties may conduct discovery
to the same extent as would be permitted in court.


12.           Enforcement Of Agreement:  Your job duties constitute an activity
that affects commerce among the states, making your employment by Autobytel a
transaction involving commerce among the states. This agreement may be enforced
in accordance with the provisions of the Federal Arbitration Act, 9 U.S.C. Sec.
1, et seq., or the provisions of any applicable state arbitration statute.  If
any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, then that adjudication shall not affect the
validity of the remainder of the Agreement.


13.           Not A Contract of Continued Employment:  This Agreement does not
guarantee employment for any definite period, and does not prevent Autobytel
from ending or otherwise modifying your employment with or without cause or
notice at any time.


14.           Modifications:  This Agreement survives the termination of your
employment, and may be amended, modified or terminated only by a writing signed
by you and Autobytel’s Chief Legal Officer.  This Agreement may not be modified
by oral or implied agreements, understandings or arrangements.  No employee or
agent of Autobytel is authorized to make any agreement, understanding or
arrangement to the contrary.


15.           Voluntary Agreement:  You acknowledge that you have read this
Agreement and the Rules and that you understand their terms, that you have had
enough time to consult  an attorney before signing this Agreement, that you have
taken that opportunity to the extent you wish to do so, and that you are not
relying on any promises or representations not set forth in this Agreement.  You
acknowledge that this Agreement is the complete agreement between you and
Autobytel concerning the resolution of legal disputes, and that this Agreement
supersedes any prior understandings or agreements on the same subject
matter.  You understand that by this Agreement the parties agree to substitute
arbitration for court or jury trial as a means of resolving their legal
disputes.


Effective Date of Agreement:  January 1, 2016
 
 

  AUTOBYTEL INC.        
By:
/s/ Glenn E. Fuller
Glenn E. Fuller
Executive Vice President, Chief Legal and Administrative Officer and Secretary
             
Employee: /s/ Jose Vargas
                   Jose Vargas

 
